Citation Nr: 1538006	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 0 percent for bilateral hearing loss. 

2.  Entitlement to a higher initial rating in excess of 0 percent for scars, residual of a hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  August 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO) which granted service connection for a scar, residual of hernia repair with a noncompensible (0 percent rating) effective August 17, 2012, and continued a 0 percent rating for bilateral hearing loss. 

The Veteran provided testimony at a June 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).   

During a June 2014 Travel Board hearing, the Veteran testified that hearing loss had gotten worse since his last VA examination in November 2012.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  For these reasons, a remand for an updated examination is necessary to assess the current severity of the service-connected bilateral hearing loss.

Post-operative residuals of a left inguinal hernia are currently rated as "scars" under Diagnostic Code 7804, in the absence of evidence of a current hernia or recurrence.  An August 2012 VA examination shows that the Veteran had a laparoscopic left inguinal hernia repair, and despite absence of recurrence, he had continued pain and discomfort in the area of the hernia.  Private treatment notes from Dr. S., the Veteran's treating surgeon, also reflect no recurrence, but persistent left groin pain, likely due to nerve irritation from the mesh.  During a June 2014 Board hearing, the Veteran testified that he had three surgical scars, and not one.  

Under Diagnostic Code 7804, one or two painful scars that are unstable or painful warrant assignment of a 10 percent evaluation.  A 20 percent evaluation requires three to four unstable or painful scars.  38 C.F.R. § 4.118 (2015).  In light of the Veteran's testimony as to the presence of three separate surgical scars, the Board finds that a remand for a supplemental VA examination is necessary to clearly address the size and location of each scar, and to address whether the Veteran has symptoms of pain or tenderness present in the area of each scar.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records of the Veteran and associate them with the record.

2. The AOJ should schedule the Veteran an updated VA audiological examination to determine the current severity of his service-connected hearing loss.  All indicated tests should be performed and the findings reported in detail. The examiner should describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.

3.  The AOJ should schedule the Veteran and supplemental VA scars examination to determine the number, size, location, and symptoms related to each surgical scar, residual of a hernia repair.  All indicated tests should be performed and the findings reported in detail.  The examiner should address the relevant rating criteria under Diagnostic Code 7804 pertaining to scars, and address whether the Veteran has symptoms of pain or tenderness present in the area of each scar, to include pain or irritation in the area of the hernia repair.  The VA examiner should note that the Veteran has identified the presence of three scars residual of his hernia repair.  

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




